Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/5/21 have been fully considered but they are not persuasive. 
The applicant alleges “claim 1 explicitly states that the determining uses images taken by a camera”. However, the  dispute is not with the acquisition of the data (i.e. a camera or optical sensor). The dispute is with how “determining” function is achieved. The specification only discloses one method of “determining”, whereas “determining” function is broader than subtracting the luminance values, as the applicant has acknowledged below. Therefore, the applicant’s argument is not persuasive. 
The applicant acknowledges “that luminance values are merely one type of capture image data that are used to determine an insufficiency of the polishing, and that the present invention is not limited to only using luminance values”.  The examiner takes this statement to mean the “determining” step in the claims would encompass more than just using the luminance values for “determining”. The prosecution history "is often of critical significance in determining the meaning of the claims" because it "contains the complete record of all the proceedings before the Patent and Trademark Office, including any express representations made by the applicant regarding the scope of the claims." Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576 , 1582 (Fed. Cir. 1996). During prosecution, "[a]pplicants can define (lexicography), explain, or disavow claim scope." Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 , 1343 (Fed. Cir. 2015). "A statement made during prosecution of related patents may be properly considered in 
The applicant also asserts “one of ordinary skill would recognize that Applicant has possession of the determining step”, but provides no evidence of what one of ordinary skill would recognize. See MPEP 21643.06 V  “it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964)”.  As noted above, the applicant has only disclosed one method of determining which is disclosed in paragraph [0083] (i.e. subtracting a luminance values).  "[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad Pharms., Inc. v. Eli Lilly & [*1359] Co., 598 F.3d 1336 , 1350 (Fed. Cir. 2010) (en banc).  Ajinomoto Co. v. Int'l Trade Comm'n, 932 F.3d 1342, 1359, 2019 BL 290798, 15 (Fed. Cir. 2019). In this case, the applicant has only disclosed one species of the “determining” genus. In addition, since this “determining” step is computer implemented the applicant has not disclosed other algorithms or systems, such as AI, that would perform the “determining” step. Therefore, the applicant’s argument is not persuasive.

	

	The applicant alleges “acquiring of capture image data using a camera cannot be broadly construed as potentially including artificial intelligence”. The  dispute is not with the acquisition of the data. The  dispute is with the “determining”. The applicant fails to disclose a method of “determining” using other methods such as artificial intelligence. Therefore, the applicant’s argument is not persuasive.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “capture image data” must be shown  in  Fig. 14 or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-18, 22-23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Written description for “acquiring third capture image data” in claims 12-18, 22-23
Regarding fig. 14 and the original claims disclose “acquiring and initial state”.
The examiner notes the current claim 12 discloses a first, second and third acquiring steps.
Figure 14 discloses a first, second and third acquiring steps.
Specification paragraph [0109] discloses the acquiring is performed by “the physical quantity acquired by the sensor 103 is the number of rotations of the polishing member 101”.
Specification paragraph [0110] discloses the acquiring is performed by “the physical quantity acquired by the sensor 103 is a current value of the actuator 102 that rotates the polishing member 10”.
Neither paragraph [0109] nor [0110] discloses “acquiring third capture image data”.
The examiner notes figure 10 discloses capturing front surface of wafer, but only discloses two acquiring steps. 
The original specification fails to disclose “acquiring third capture image data”. Moreover, the Federal Circuit has held  “a patent owner cannot show written description support by picking and choosing claim elements from different embodiments that are never linked together in the specification. In Novo-zymes, we explained that the elements of a claim must be treated as an ‘integrated whole rather than as a collection of independent limitations.’ 723 F.3d at 1349 . The written description requirement is not met when, as here, the specification provides at best disparate disclosures that an artisan might have been able to combine in order to make the claimed invention. Ariad Pharms ., 598 F.3d at 1352” Flash Control, LLC v. Intel Corp., No. 2020-2141, 2021 BL 262867, at *5 (Fed. Cir. July 14, 2021)

Written description for “deterimining”
Claims 12 and 25 explicitly discloses “determining an end of polishing, an insufficiency in polishing, or an excess in polishing based on the first capture image of the initial state and the second capture image of the processed state”. 
The examiner submits the broadest reasonable interpretation of “determining” would encompass both artificial intelligence and the method disclosed in paragraph [0083]  which discloses “controller 10 (the processing unit M3) generates a corrected image by subtracting, for example, a luminance value of each pixel in the capture image data in the processed state from a luminance value of each pixel in the capture image data in the initial state, and determines whether the semi-solidified film R remains on the surface of the convex portion in the uneven pattern P of the wafer W based on, for example, a contrast difference in the corrected image”.
The examiner submits the applicant has disclosed only one embodiment of determining in paragraph [0083]. The applicant fails to disclose a method of “determining” using other methods such as artificial intelligence. MPEP 2173 II 3 a ii discloses:
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id 
The examiner notes Shinozaki et al (US 2018/0093360) disclose using artificial intelligence to determine endpoint [0251-0253] using an optical sensor (capture image) [0031]. The examiner notes that a claimed camera is an optical sensor. 
Therefore, since the applicant only discloses one embodiment or “determining”, the specification does not support a generic method of “determining” which would encompass artificial intelligence. 
The examiner suggests the “determining” should be limited to the description in paragraph [0083] (i.e. subtracting the luminance values), in order to overcome the 112(a) rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817